Citation Nr: 1011834	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
major depression. 
 
2.  Entitlement to service connection for a seizure disorder. 
 
3.  Entitlement to service connection for memory loss, 
breathing problems, mood and conversion disorder, loss of 
motor skills, and muscle aches. 
 
4.  Entitlement to an increased rating for headaches, 
currently evaluated as 30 percent disabling. 
 
5.  Entitlement to a total rating based on unemployability 
due to service-connected disability.




REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to 
February 1992.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Boise, Idaho that declined 
to reopen the claims of entitlement to service connection for 
seizure disorder and major depression, and denied service 
connection for memory loss, breathing problems, a mood 
disorder, seizure disorder, loss of motor skills, and muscle 
aches, as well as an evaluation in excess of 30 percent for 
headaches, and a total rating based on unemployability due to 
service-connected disability.

By a decision dated in January 2009, the Board reopened the 
claim of entitlement to service connection for seizure 
disorder.  The Board concludes that the Veteran's appeal of a 
seizure disorder is sufficiently broad so as to include 
seizure-like activity to include that which is associated 
with a conversion disorder.  The case was also remanded for 
further development.  

Following review of the record, the issue of entitlement to 
an increased rating for headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  The 
issue of a total rating based on unemployability due to 
service-connected disability is an intertwined matter and 
will be deferred pending adjudication of the claim of an 
increased rating for headaches.


FINDINGS OF FACT

1.  In an appealed January 2001 rating decision, the RO 
denied entitlement to service connection for major 
depression. 

2.  The evidence submitted since the RO's 2001 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claims of entitlement to service 
connection for major depression.

3.  A seizure disorder is unrelated to service.

4.  Memory loss, breathing problems, a mood disorder, loss of 
motor skills, and muscle aches are unrelated to service.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision that denied entitlement 
to service connection for major depression is final. 38 
U.S.C.A. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the RO's 2001 rating 
decision on major depression is not new and material and the 
appellant's claim of entitlement to service connection for 
such is not reopened. 38 C.F.R. § 3.156 (2009).

3.  A seizure disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

4.  Breathing problems, mood disorder, loss of motor skills, 
and muscle aches were not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claim of entitlement to 
service connection for major depression.  He also asserts 
that he has a seizure disorder, breathing problems, a mood 
disorder, loss of motor skills, and muscle aches from in-
service head injury for which service connection should be 
granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  In this regard, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.  

Here, the Veteran was sent letters in May and September 2005 
and February 2009 that informed him of what evidence was 
required to substantiate the claims of entitlement to service 
connection and to reopen the claims of service connection for 
major depression.  The Board thus finds that adequate notice 
has been provided.  Notification that included information 
pertaining to a disability rating and an effective date for 
the award if service connection were granted has also been 
sent to the appellant.  In this case, however, service 
connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
conditions. See Dingess.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims currently being adjudicated.  
Voluminous private and VA clinical records have been received 
and associated with the claims folder.  The Veteran has been 
afforded comprehensive VA examinations that have included 
pertinent history and review of the claims folder.  The Board 
determines that these examinations are adequate for 
adjudication purposes.  The case was remanded for further 
development in January 2009.  The appellant does not contend 
that there is outstanding evidence that has not been 
considered with respect to the issues on appeal.  

The Board thus finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993) Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claims 
are ready for consideration on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946 and epilepsies or a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Factual Background

The Veteran's service medical records reflect that he 
sustained blunt trauma in June 1990 when he struck his head 
on the metal door of a track vehicle.  It was noted that he 
developed symptoms that included headaches, syncope and mood 
changes.  Closed head injury was diagnosed.  A CAT scan of 
the head in July 1990 was normal.  The appellant was admitted 
in July 1990 for a history of severe headaches and recurrent 
syncope.  During admission, it was noted that he had 
reportedly knocked himself sufficiently enough that he was 
confused and had passed out on the scene.  Since that time, 
he had reported pain in the right side of the head and 
multiple episodes of dizziness and near syncope.  The Veteran 
underwent diagnostic studies including a CAT scan and an 
electroencephalogram (EEG).  It was reported that there were 
clear episodes of seizures.  Discharge diagnoses of post 
traumatic headache with vertigo secondary to head trauma were 
rendered.  

The Veteran was seen in August 1990 complaining of persistent 
headaches.  He stated that seizures had begun two weeks 
before with symptoms of jerking lasting minutes followed by 
lethargy.  It was noted that an EEG performed the previous 
month was normal.  The assessment was question of seizure 
disorder.  In another clinic entry in August 1990, the 
appellant had complaints of headache, dizziness and a change 
in mood and energy.  Assessments of post concussion syndrome 
and question of possible seizure disorder were  rendered.  
Oral Dilantin was prescribed.  In September 1990, it was 
recorded that there has been some improvement in his 
headaches, but that he had had two 'seizures' since being 
seen previously.   

A psychological assessment was performed in September 1990 to 
evaluate cognitive function following closed head injury.  
The Veteran reported symptoms that included constant 
headache, disturbed equilibrium, sensations of floating, 
momentary dizziness, and blurred right eye vision and seeing 
stars at times.  He stated that the biggest change had been a 
decreased ability to control his temper.  Neurophysiological 
and psychological testing was performed.  Following 
evaluation, diagnoses were rendered of adjustment disorder 
with mixed emotional features on Axis I, and schizoid and 
passive-aggressive personality traits on Axis II.

In October 1990, it was noted that the Veteran continued to 
be followed for seizure disorder and had been placed on 
Tegretol.  On another occasion in October 1990, he related 
that he was forgetting things and was constantly depressed.  
It was reported that he had had no seizures in the past two 
weeks.  In November 1990, it was determined that the Veteran 
was non-deployable secondary to seizure disorder and the fact 
that he had only been seizure free for less than two months.  
A December 1990 clinical entry noted diminished headaches and 
no further spells, loss of consciousness or complaints or 
seizures.  He was assessed as stable.  

The Veteran underwent evaluation for a Medical Board in March 
1991 and reported continuing and frequent headaches.  It was 
noted that he had had no spells or loss of consciousness 
since being placed on Tegretol but would have dizziness 
occasionally coincident with headaches.  Following 
evaluation, it was recommended that he be found physically 
unfit due to possible post concussion seizure disorder with 
associated headaches, and a condition made worse by continued 
performance of duty.  A notation in July 1991 indicated that 
a letter of concern had been received from the Veteran's 
mother who had written about his worsening headaches and 
personality changes.  The Veteran was noted to be on multiple 
medications for post traumatic concussion syndrome with 
seizures.  Following neurology consultation in July 1991, an 
impression of post traumatic seizures and headaches were 
rendered.  Tegretol was increased and Elavil was continued. 

Following a neurological evaluation, the Veteran had a 
psychiatric admission for a week in July 1991.  It was 
recorded that because of the psychological stressors related 
to his post concussive syndrome, marital problems and 
uncertainty regarding his military future, he had been 
suffering from increasing difficulties in his home.  It was 
noted that complicating the underlying psychological issues 
was the fact that the Veteran was noncompliant with his 
prescribed Tegretol regimen.  On Medical Board evaluation in 
September 1991, the appellant complained of syncope and 
headaches.  It was noted that no further episodes of seizures 
had been observed.  Final diagnoses were rendered of post 
concussion syndrome, manifested by frequent headaches and 
seizure disorder, adjustment disorder with mixed emotional 
features and schizoid and passive aggressive personality 
traits.  

The Veteran underwent a second neuropsychological evaluation 
in October 1991 to compare cognitive functioning with the 
initial evaluation conducted in September 1990.  It was 
reported that he continued to report difficulties in 
cognitive functioning, particularly impaired memory.  It was 
noted that he had not been able to perform his usual duties 
in his military occupational specialty over the past year 
because of cognitive difficulties as well as recurring 
headaches and syncopal episodes.  Following examination and 
testing, it was found that evaluation of motor functioning 
showed decreased strength, speed and efficiency, bilaterally.  
It was suggested that the additive effects of taking 
Tegretol, Midrin and Elavil might have contributed to some 
decreased motor functioning, but that the decline noted on 
current examination might not be sufficiently explained by 
medication alone.  It was reported that the personality 
assessment showed no improvement in functioning and that the 
personality difficulties involving social withdrawal and 
emotional aloofness interspersed with abrupt periods of 
aggressiveness had persisted.  Diagnostic impressions were 
rendered of organic mental syndrome, mild, and alcohol abuse 
in remission on Axis I, organic personality disorder on Axis 
II, and status post closed head injury in 1990 on Axis III.

The Veteran obtained follow-up in October 1991.  He related 
that he had had no seizures since the last visit but that 
headaches continued to be the main problem.  A Medical 
Evaluation Board Proceedings Report dated in November 1991 
showed notations of post concussion syndrome, manifested by 
frequent headaches and seizure disorder.  Psychiatric 
diagnoses as reported previously were also cited.

Post service, the Veteran was afforded a VA general medical 
examination in June 1992.  Pertinent service history was 
recited.  The Veteran stated that he was working out but was 
able to perform only 30 pushups as the opposed to the 70 he 
was able to do in service.  He said that he was assisting his 
father who did lawn maintenance for the school system, and 
stated that he could do this if it did not involve too much 
lifting and stooping.  It was reported that he had not had 
any episodes of loss of consciousness for a year and no 
seizures.  He stated that he continued to take Tegretol.  On 
physical examination, the lungs were clear to auscultation 
and percussion and good breath sounds were heard throughout.  
The upper and lower extremities had full range of motion.  It 
was reported that the Veteran walked easily on heels and 
toes, and could perform squats and bend over to touch his 
toes without difficulty.  Deep tendon reflexes were present, 
active and equal.  He swayed very slightly on Romberg 
testing.  The Veteran was noted to have a somewhat passive 
personality and appeared to be anxious and tense.  It was 
reported that he had not been able to adjust to civilian life 
to date and that his main problem appeared to be 
psychological rather than physical.  Diagnoses included 
possible post concussion syndrome, adjustment disorder with 
mixed emotional features and schizoid and passive/aggressive 
personality disorder.  

Private clinic records dated in February 2000 reflect that he 
sought treatment for a complaint of a "severe headache that 
just hit me all at once this morning that made me nauseous."  
He related that he had been having "bad sinuses but never 
had one this bad."  The Veteran was noted to have had a 
history of sinus congestion with clear drainage for the past 
two to three weeks mostly on the right side, and had had 
headache since the previous Friday which was getting much 
worse and was radiating into the right frontal area.  An 
assessment of headache, right sinus congestion no sighs of 
bacterial sinusitis, was rendered.  He was seen one week 
later with continued complaints of frontal episodic headache, 
sinus pressure and congestion alternating with rhinorrhea 
with thick blood-tinged discharge.  Following examination, 
sinusitis was diagnosed.  

The Veteran returned for private treatment over the course of 
February 2000 for continuing headache symptoms.  It was noted 
that he had had a closed head injury in 1990 but had not had 
frequent headaches since then.  Hypertension was diagnosed 
for which he was placed on medication.  The appellant 
underwent diagnostic study for further complaints of 
headaches, general weakness, syncopal episodes, dizziness, 
questionable seizure activity and the history of closed head 
injury.  In March 2000, it was recorded that he complained of 
unremitting headaches which had been worked up with no 
etiology except for sinusitis.  

The Veteran underwent a comprehensive evaluation in March 
2000 and reported history to the effect that following head 
injury in service, he began to experience headaches and 
passing out episodes and was diagnosed with a seizure 
disorder and placed on Tegretol.  He stated that he had 
stopped taking the medication in 1993 or 1994 because he felt 
well.  He said he had been struck in the head at work a month 
before, and that since then, he had had a recurrence of 
headaches and fainting spells.  The appellant also reported 
symptoms that included nausea, spots or stars in his field of 
vision, as well as blackout or "gray out".  A seizure 
disorder was diagnosed.  In June 2000, he fell after 
experiencing a seizure and complained of a 'terrific 
headache."

VA outpatient clinic notes dating from February 2000 reflect 
that the Veteran received continuing follow-up for 
neurological symptoms, including headaches.  In July 2000, it 
was noted that he had quit work due to passing out and 
headaches.  In September 2000 it was recorded that he 
continued to have "terrific" headaches, had had atypical 
seizures and headaches for the past year and was unable to 
work because of them.

R. Cogan, NP, wrote in September 2000 that the Veteran was 
under treatment with Dr. Asher and himself.  It was noted 
that he had sustained a closed head injury in 1990 while in 
the military and had been having atypical seizures and 
headaches for the past year.  

The Veteran was afforded a VA brain examination in November 
2000.  He was noted to be a poor historian due to 
concentration and reported memory problems.  Pertinent 
inservice history was reported.  He stated that after 
service, he had continued to take Tegretol with no associated 
seizure disorder, and quit it after having a seizure-free 
interval around 1993 or 1994.  He related that the problems 
with headaches and seizures had recurred about January or 
February 2000 after he was hit on the top of his head at 
work.  He stated he was struck by a wall while working as a 
plumber and that since that time, he had experienced 
headaches, fainting spells, "weird" feelings, black or gray 
outs, nausea, and visual spots or stars in his field of 
vision.  He said that he frequently fell down and had some 
shaking of the arms and legs, as well as a history of some 
bowel incontinence and biting his tongue and inside of his 
cheek with some of those episodes.  It was reported that he 
had not been able to work secondary to the seizure disorder.  
Magnetic resonance imaging of the brain in August 2000 
revealed no structural lesions or abnormalities. A 24-hour 
EEG was also normal.  A comprehensive examination was 
performed.  In the assessment, the examiner stated that he 
had consulted the neurology departments of two tertiary 
hospitals', one of which was an associated epilepsy center, 
regarding the Veteran's possible seizure disorder.  The 
examiner stated that whether the Veteran had a seizure 
disorder could not be fully answered based on the current 
work-up that had been done.  It as opined, however, that 
based on diagnostic study that had been accomplished and the 
available information, it was less likely than not that the 
Veteran had a seizure disorder.  As to whether current 
seizure-like activity was due to head injury in service, the 
examiner pointed out that the appellant had reported a 
seizure-free interval from approximately 1992 or 1993 while 
on Tegretol, and a seizure-free period for at least six to 
seven years before the second blow to the head while working 
as a construction plumber.  The examiner opined that it was 
less likely than not that the current seizure disorder was 
due to the original head injury in 1990, rather, that it was 
most likely due to the second head injury the Veteran had had 
earlier that year.

A VA mental disorder examination was also conducted in 
December 2000.  The Veteran reported history of a second head 
injury in the year before that had precipitated headaches, a 
seizure disorder and passing out spells whereupon he could 
not work.  He stated that after becoming unemployed, he 
became progressively depressed and developed sleep problems.  
He said that he had been in treatment for depression since 
about January or February, and related that it was mainly due 
to his unemployed status for the past 11 months.  The Veteran 
said that prior to service, he had had an episode of 
depression after his first divorce.  He said that he was 
treated for depression after an episode of 'getting violent' 
in service for which he was hospitalized for two weeks and 
treated with medication.  Following mental status evaluation, 
diagnostic impressions of recurrent depression and possible 
cognitive problems perhaps related to medication side effects 
were rendered.  The examiner found that depression seemed to 
have begun in terms of the current episode in January or 
February of the current year.  It was noted that there was no 
indication of a formal psychiatric history between his 
military discharge in 1992 and his entry into treatment in 
2000.  

By rating action dated in January 2001, service connection 
was denied for seizure disorder and major depression.  

VA outpatient clinical records dated between 2001 and 2002 
reflect continuing follow-up, treatment and medication 
management for a seizure disorder and depression.  

B. D. Hemphill, D.O., wrote in June 2002 that the Veteran was 
being worked up for a condition that could best be 
characterized as either a neuropathy or myopathy.  It was 
reported that his symptoms included rigidity, balance 
problems and frequent falls.  It was noted that the Veteran 
was "quite convinced" that his problems stemmed from his 
time in service.  

A statement dated in June 2002 was received from the 
Veteran's wife in which she attested to his seizure activity 
since 2000, and a generally deteriorating condition since 
that time.  

The Veteran was afforded a VA brain examination in August 
2002 by the same VA examiner who had evaluated him in 2000.  
Previously reported history was recited.  A comprehensive 
examination was performed and clinical findings were reported 
in detail.  The examiner concluded that the Veteran did not 
have any objective data or findings that in any way could 
potentially support the possible diagnosis of a seizure 
disorder, neuropathy or myopathy. 

VA outpatient clinical records dated between 2002 and 2003 
indicate that the Veteran and his wife had been informed that 
all tests that had been performed were negative and that the 
consensus was that the Veteran's problems were psychological 
in origin.  It was noted that they were convinced that the 
problem was neurological and that it had not been diagnosed.  
The appellant continued in follow-up for major depression and 
seizure activity. 

A Social Security Functional Capacity Assessment dated in 
June 2000 was received noting that the Veteran had diagnoses 
of major depression, recurrent, versus organic depressive 
syndrome and possible agoraphobia without panic.  

VA outpatient clinical records dating through 2003 show 
continuing diagnostic workup and treatment for multiple 
complaints and disorders, including seizure or pseudoseizure 
activity, shortness of breath, atypical chest pain and 
dyspnea, and recurrent depression.  In June 2003, the 
appellant related that he had had shortness of breath for a 
few years but that it had gotten worse in the last few 
months.  He was scheduled for pulmonary function tests work-
up in the pulmonary clinic.  Assessments of nonepileptiform 
seizures, headaches, and psychosocial stressors related to 
increasing physical disability, myofascial-type pain and 
depression were recorded in July 2003.  

In a medical report from F. L. Heyrend, M.D., dated in July 
2005, history was provided to the effect that while on active 
duty, a 500-pound door was dropped on the Veteran's head 
whereupon he had sustained traumatic brain injury.  Following 
examination and clinical analysis, an impression of traumatic 
brain injury with personality change, cognitive change, and 
partial complex seizures was rendered.  It was determined 
that the Veteran's functioning was severely and permanently 
impaired as a result and that he was unable to seek or 
maintain employment.  

The Veteran subsequently submitted copies of highlighted 
service treatment records in support of his claims that 
included a March 1992 VA outpatient emergency note from the 
Boise VA showing treatment for severe abdominal pain.  It was 
noted that he continued to have headaches for which he was 
taking acetaminophen daily but no reference to seizure or 
other claimed disorders was recorded.  It was reported that 
he was admitted. 

Correspondence dated in October 2005 from Senator Larry 
Craig's office included a statement from the Veteran's wife 
in which she stated that when he got of the army, he 
continued to have headache and dizziness some of the time but 
that he made a living for his family.  She stated that the 
appellant worked until February 2000 and that he began to 
have seizures in March.  It was reported that his condition 
had gotten progressively worse.  

The Veteran was afforded a VA neurological evaluation for 
headaches in December 2005.  It was reported that the claims 
folder and electronic records were reviewed.  His wife was 
present and produced a medical report from Dr. Heyrend noting 
that while on active duty, the Veteran had had a 500 pound 
door dropped on his head resulting in traumatic brain injury 
and associated personality change, decreased fine motor 
coordination, some gross motor clumsiness, agitation and 
problems sleeping.  Dr. Heyrend found that "Clearly the 
preponderance of problems/symptoms this man has is due to the 
traumatic brain injury he sustained in the military service.  
His problems to form, maintain and apply relative information 
and attend to tasking is all due to this brain injury 
sustained in the military.  Prior to the injury his 
behavioral functioning fell within the normal range." 

A medical report dated in July 2006 was received from Dr. 
Heyrend who indicated that the Veteran had no problems prior 
to service and was outgoing and enthusiastic.  Dr. Heyrend 
stated that it was "abundantly clear" that the Veteran had 
had a very severe concussion and brain trauma caused by a 
door hitting his head in service.  It was noted that two 
months after the incident, the appellant had begun to have 
grand mal seizures, and that within the year following the 
head injury, changes in memory, concentration, irritability, 
and lack of emotional control became apparent.  Dr. Heyrend 
stated that the appellant had stopped his seizure medication 
in 1993 because he felt better until his symptoms returned in 
2000.  It was further noted that the Veteran did not have a 
head injury while working, rather, that he had bumped his 
right shoulder when assembling a partition.  It was reported 
that there was no alteration of consciousness at that time, 
and that he was treated for discomfort and muscle relaxation.  
Dr. Heyrend related that this was a minimal injury with no 
involvement of the head or neck.  It was added that the fact 
that the Veteran went many years without seizures was not 
unusual in a traumatic brain injury, and that the return of 
symptoms did not represent a new phenomenon but a simple 
rekindling of the old.

A statement dated in April 2001 was received from the 
Veteran's former employer in October 2006 noting that the 
appellant had worked as a plumber and in February 2000, 
suffered from what was described as a possible syncopal 
episode at work from a previously undetermined cause.  It was 
reported that the only work-related injury the Veteran had 
had on the job was a shoulder strain.  

The Veteran's lawyer wrote in October 2006 that VA was 
mistaken about the facts of the Veteran's case in that no 
head injury had occurred or was reported at work, and that 
the appellant had had no head injury since service.  Attached 
to the letter was workers' compensation documentation showing 
that the appellant was plumbing a shower stall in mid August 
1999 when he had tripped and fallen on his left shoulder upon 
exiting the tub.  

The Veteran signed a statement in October 2006 relating that 
he had never told VA doctors that he had hit his head at 
work.  He said that the only accident he had told them about 
was the shoulder injury.  His wife submitted a declaration 
dated in May 2007 to the effect that at no time during the 
Veteran's appointment at VA on compensation and pension 
examination did the Veteran ever state that he had sustained 
a head injury in 1999 or 2000.  She stated that the reference 
to head injury in 2000 appears to be a typographical mistake 
or a misunderstanding by the provider since the only injury 
the Veteran had had was in service.  She related that she was 
present at the December 2000 compensation and pension 
examination and that neither she nor the Veteran discussed a 
fall he had had at work in 2000.  She stated that the 
examiner had merely repeated the mistake from a March 2000 
treatment note and that he was incorrect.  The Veteran signed 
the declaration reiterating and affirming his wife's 
statement.  

The Veteran was afforded a VA neurology compensation and 
pension examination in June 2007.  It was noted that the 
claims folder was available and reviewed.  History from 
service treatment records and post service clinical data, and 
current treatment were recited in great detail.  In addition 
to seizures and headaches, the Veteran described episodic 
breathing problems, daily myopathy, and loss of motor skills.  
Following neurologic examination, the examiner stated that 
the problems that Veteran reported were less likely related 
to initial injury in service.  It was pointed out that there 
had been a significant lapse of time between 1993 and 2000 
when he was symptom free "and it would be my expectation 
that during this period of time if there were symptoms that 
were to be directly related to this head injury that they 
would have appeared during that time and not suddenly in 2000 
and progressively since then."  The examiner added that "He 
does have a history of seizure activity at the time of his 
traumatic brain injury, however, his seizure workup has been 
quite extensive and complete and appears to be 
nonepileptiform seizures, which would not be consistent with 
a seizure caused by a traumatic brain injury."

The appellant was also afforded a VA social and industrial 
survey and VA psychiatric examination in August 2007.  
Extensive and detailed background history was recited.  The 
Veteran related that after service he had worked as an 
irrigation systems installer but that he was having memory 
problems and headaches at the time.  It was noted that he had 
quit taking his medication for seizures and mood swings 
because he had been feeling better at that time.  He said he 
left the irrigation job after two months for a more steady 
position in HVAC work, and after working there for a year, 
began to have medical problems associated with hiatal hernia.  
He said he missed a lot of work and was terminated due to 
absenteeism.  It was reported that he otherwise denied any 
work performance problems.  The Veteran related that before 
he got sick, he was well liked, was being given more 
responsibility, and got along well with coworkers and 
supervisors.  He said that he was unemployed for four to five 
months, moved back to where his in-laws resided, and obtained 
work as a general laborer on a golf course where they found 
out he was a good mechanic.  He said he worked at the golf 
course for four years, did not have any problems, got along 
well with others, kept getting raises and was promoted to 
assistant superintendent.  He stated that he slipped on ice 
and injured his shoulder while sanding a parking lot, went on 
workers' compensation and had surgery.  The Veteran said that 
upon his return to work, he was laid off because they decided 
to contract out their mechanic work.  He stated that he was 
told by his supervisor that the real reason he was laid off 
was because they felt he was being paid too much.  He related 
that shortly thereafter, he began working for a tractor 
company as a mechanic, but left there after six months 
because there was not enough work for him to do.  He denied 
having any difficulties there.  The appellant said that in 
March 1999, he moved again and got a job as a plumber with a 
homebuilder, and was employed there nearly a year with the 
job going well until he started having severe headaches in 
February 2000.  He stated that he also began "blacking 
out", having mood swings, seizures, increased anger, and 
becoming socially isolative.  He said that his employer tried 
to accommodate his health difficulties but that this did not 
work and he was told to not come back until he was better.  
He related that the homebuilding company liked him and 
thought he was one of their best workers.  The appellant 
indicated that in hindsight, he had been having symptoms 
related to the head injury all along but ignored them until, 
as Dr. Heyrend had told him, they came back "with a 
vengeance."  It was noted that the Veteran admitted to 
tripping and falling injuring his shoulder while working for 
the homebuilder, but adamantly denied ever having a head 
injury there.  

Following mental status examination and psychological 
testing, diagnoses were rendered of major depression and 
conversion disorder with mixed presentation on Axis I, and 
non-epileptiform seizures and post concussive headaches on 
Axis II.  An Axis IV diagnosis of significant stressors of 
financial concerns, chronic medical problems was also shown.  
The examiner stated that the Veteran consistently reported 
seizure activity which was sometimes psychologically prompted 
and was worsening over time.  It was noted that medical 
evidence had consistently shown no objective evidence of 
epileptiform seizures.  It was found that this met the DSM-IV 
diagnostic criteria of conversion disorder, and that this was 
temporally disconnected from his service head injury by seven 
to 10 years.  The examiner opined that the appearance of a 
conversion disorder had led to his inability to be employed, 
which in turn, had led to major depression.  The etiology of 
conversion disorder was noted to be unclear.  She also 
related that major depression was considered the direct 
result of his inability to remain employed due to his 
physical condition with an onset also temporally disconnected 
from his service head injury.  The examiner stated that it 
was unclear as to what had precipitated the worsening of the 
Veteran's condition in 1999/2000 which led to his inability 
to remain gainfully employed, but that it was his inability 
to be employed that more directly resulted in his diagnosis 
of major depression.  In summary, it was found that given the 
time course, it was less likely than not that major 
depression was directly related to inservice head injury, as 
there was a significant amount of time after the head injury 
when the Veteran was gainfully employed and did not 
demonstrate any symptoms of major depression.  It was also 
found that the conversion disorder was also less likely than 
not directly related to service for the same reason.  

Pursuant to the Board's January 2009 remand, the Veteran's 
claims folder was reviewed by a VA examiner in March 2009.  
It was found that the appellant's apparent mental decline was 
attributable to atherosclerotic disease.  

Dr. Hemphill wrote in April 2009 that the Veteran's past 
medical history revolves around a traumatic brain injury that 
he sustained on duty with the guard.  The physician stated 
that "That traumatic brain injury has resulted in seizure 
disorders documented by Dr. Heyrend.  They are associated 
with transient ischemic attacks, reversible ischemic 
neurologic deficits that are often referred to as mini 
strokes."  Attached to this clinical report was an 
unauthored medical report dated in August 2008 in which the 
clinician stated that "the real accident in the military 
which occurred was when a steel door swung and hit him in the 
right trepolix area, knocked him unconscious and he later had 
a modified seizure.  This was a significant accident and one 
should expect some head injuries."  It was stated that 
"This particular injury he had in service was one of the big 
ones and to suggest that he completely recovered from that is 
inaccurate because complete recovery certainly means that the 
accident was within the reserve which you have, and when you 
finally exceed the cerebral reserve at that point, it is 
obvious to see that it is necessarily damaged."  The 
examiner presented some clinical findings and further stated 
that "This simply demonstrates that this man's brain has 
been severely traumatized, and without a history of severe 
alcohol abuse, one has to conclude that his in-service head 
injury was the obvious etiology of the studies."  It was 
added that "My final conclusion is that the injury that he 
suffered in the military was the precipitating cause of his 
difficulties in terms of his ability to think and perform."

A lay statement was received from L. R. M. [the Veteran's 
mother] in May 2009 in which she related that after the 
Veteran's accident in service, there was a definite change in 
his personality and a tendency to have headaches and periodic 
bouts of anger.  She said she had heard from his wife about 
his violent outbursts, short attention span, etc.  The 
affiant related that he was prescribed anti-seizure 
medication for years after service until they gradually 
became almost nonexistent, and that he lived normally and 
worked hard to support his family except for severe 
headaches, dizzy spells, and occasional temper outbursts.  L. 
M. stated that after 1999, the Veteran had started passing 
out at work and that the fainting spells quickly developed 
into seizures so severe he could not work anymore.  

Legal Analysis

1.  New and material evidence to reopen the claim of service 
connection for major depression.

Service connection for major depression was originally denied 
in January 2001.  The Veteran did not appeal this decision 
and this determination is final. See 38 C.F.R. § 20.1103 
(2009).  The Board must therefore review all of the evidence 
submitted since the final disallowance of the claim to 
determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated de novo. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the 
subject of a final decision can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009).

New evidence is defined in 38 C.F.R. § 3.156(a) (2009) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

As shown in from the factual background presented above, the 
evidence of record at the time of the January 2001 RO 
decision that denied service connection for major depression 
included extensive service treatment records that shows that 
the Veteran had multiple psychiatric diagnoses following a 
1990 closed head injury in service, including depression.  
However, post service VA clinical records dating from 1992 
reflect no complaints or references to depression until 2000, 
when major depression was diagnosed.  This was months after 
continuing treatment for headaches and seizure-like 
symptomatology.  When examined for VA compensation and 
pension purposes in December 2000, a history of a work-
related head injury in January with recurrent depression was 
diagnosed which he himself ascribed to his inability to work.  
The examiner stated that while the appellant might have had 
such symptoms in service, he was apparently not symptomatic 
following active duty until 2000.  For that reason, the 
examiner opined that the Veteran did not have continuous 
depression following head injury in 1990.

By rating action dated in January 2001, service connection 
for major depression was denied.  In essence, service 
connection was denied on the basis that the evidence did not 
show that the Veteran had continuity of in-service depression 
and that it did not develop into a chronic disorder. See 
38 C.F.R. § 3.303.  It was determined that depression was not 
shown again until eight years after service and was unrelated 
to active duty or any incident therein. 

Evidence added to the record following the January 2001 
denial of the claim of service connection for major 
depression includes voluminous private and VA clinic records 
dating from 2001 in which the Veteran was shown to seek 
continuing treatment for various conditions and disorders.  
Acquired psychiatric disorders were diagnosed, including 
major depression, which he attributed to head injury in 
service.  The Veteran was afforded a VA examination in August 
2007 whereupon the examiner stated that given the fact that 
there was a significant amount of time after the head injury 
when the Veteran was gainfully employed and did not 
demonstrate any symptoms of major depression, it was less 
likely than not that major depression was directly related to 
in-service head injury.

The Board finds that the additional evidence, including 
clinical records and statements received since the January 
2001 RO rating decisions is cumulative and/or redundant of 
the prior evidence in the record.  Evidence that is merely 
cumulative of other evidence in the record cannot be "new 
and material" even if that evidence was not previously 
before agency decision makers. 38 C.F.R. § 3.156(a), Anglin 
v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The additional VA 
clinical records refer to continuing treatment for 
psychiatric disability, including major depression, without 
any finding that it is related to or of service onset.  The 
fact that the appellant had major depression post service was 
established previously.  Evidence that tends to confirm a 
previously established fact is cumulative.  His contentions 
and statements that he makes in the record in support of the 
claim are essentially duplicative of those he made in the 
past.  Prior to January 2001, he asserted that he had major 
depression related to service head injury.  Similarly, 
contentions made in connection with his attempt to reopen the 
claim in 2005 relating to in-service injury and depression 
symptomatology thereafter are cumulative of the remarks he 
made previously.  As before, similar to the findings on VA 
examination in December 2000, the VA examiner in 2007 found 
that major depression was not related to service given the 
length of time after service and the onset of similar 
symptoms in 2000.  Extensive post service history was 
provided on examination indicating that he had led a highly 
productive life after service without any psychiatric 
compromise.  In summary, the evidence added to the record 
since the prior denial of the claim of service connection for 
major depression is cumulative and does not provide a basis 
to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

2.  Service connection for a seizure disorder.

Service connection for seizure disorder and major depression 
was denied by Department of Veterans Affairs (VA) Regional 
Office (RO) rating determination in January 2001 and the 
Veteran did not appeal.  This determination is final. See 38 
C.F.R. § 20.1103 (2009).  By decision dated in January 2009, 
the Board reopened the claim of entitlement to service 
connection for seizure disorder.

The Veteran asserts that he now has a seizure disorder 
related to head injury in service for which service 
connection should be granted.  In this regard, the Board 
observes that there have been varying findings as to whether 
the Veteran has a seizure disorder.  For the purposes of this 
appeal, it is found that the appellant has had some type of 
non-epileptiform-type seizure activity over the years.  
However, after careful review of the evidence, the Board 
finds that service connection for a seizure disorder is not 
warranted.  

Service treatment records show that a seizure disorder was 
diagnosed after the Veteran sustained closed head trauma in 
June 1990 for which he underwent extensive treatment and 
follow-up and was placed on a medication regimen.  The record 
indicates, however, that while the November 1991 Medical 
Board report listed post concussion syndrome manifested by 
headaches and seizures, service clinical data indicate that 
by that time he had had no further episodes of seizures 
despite being reported as noncompliant with his medication.  

The Board observes, however, that although the Veteran 
appears to have left service on seizure medication, he 
himself consistently states that he eventually felt well 
enough to discontinue his medicine in 1993 or 1994 and had no 
further seizures.  The record reflects that when he underwent 
VA examination in 1992, he said he was still taking 
medication and denied seizures.  The record is entirely 
silent for complaints of seizure activity until early 2000.  
At that time, the appellant reported a recent head injury 
before the recurrence of symptoms.  History provided by the 
Veteran to both private and VA examiners on evaluation in 
2000 was to the effect that he had sustained a head injury 
earlier that year with a subsequent recurrence of headaches 
and seizures.  The record reflects, however, that in 
subsequent history to healthcare providers, the Veteran 
omitted that incident.  He and his wife now state that it did 
not happen, and that this was not told to any examiner.  The 
Veteran's private physician, Dr. Heyrend, also denies that he 
had head injury after service.  Statements have been 
presented to show that the only work-related injury he had 
was to the shoulder and that this did not involve a head 
injury.  His private physician, Dr. Heyrend affirmatively 
asserts that current seizure activity is a rekindling of in-
service symptomatology related to head injury.  Lay 
statements have also been received attributing seizure 
symptoms to the in-service head injury. 

The Board has considered the lay evidence in this case and 
finds that the Veteran is competent to report prior symptoms 
and state that he has a seizure-like activity temporally 
related to head injury in service.  Statements submitted by 
his wife and mother attesting to their knowledge of a seizure 
disorder deriving from head injury in service have also been 
considered in this context.  Lay evidence must be considered 
when a Veteran seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2009) clearly states that the factual basis for 
proving the existence of a chronic disease may be established 
by medical evidence, competent lay evidence or both.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  Nothing in the regulatory or statutory provisions 
noted above requires both medical and competent lay evidence; 
rather, they make clear that competent lay evidence can be 
sufficient in and of itself. See Buchanan.  A layman is 
competent to report that he or she experiences symptoms as 
such come through one of the senses. See Layno v. Brown, 6 
Vet. App 465, 470 (1994).  Notwithstanding such, whether a 
seizure disorder is related to the in-service head injury 
requires specialized training for a determination as to its 
diagnosis and causation, and is therefore not susceptible of 
lay opinion as to this question.  In this regard, a medical 
professional has the greater skill. 

Here, however, the Board is presented with a substantial 
conflict in the lay evidence.  As indicated above, although 
the Veteran now denies that he sustained additional head 
injury in 2000, the record clearly indicates that he provided 
this history of injury not only to VA on two separate 
occasions in November and December 2000, but also to a 
private provider when he was initially seen in January 2000.  
While later statements to this effect were omitted and have 
been categorically denied, the Board finds the Veteran's 
earlier account to be more probative.  The admissions in 2000 
are found to be more probative because they are more 
consistent with the records at service discharge, the post 
service report of cessation of seizure activity after he 
ceased medication in 1993 or 1994, the absence of seizures 
for years thereafter, clear lay evidence of intervening head 
injury on several occasions, and because it was a statement 
against interest.  In view of such, the Board finds the 
Veteran and his wife's subsequent denials of a second head 
injury to be less probative than the 2000 statements against 
interest.  It is found that the Veteran's inconsistent 
statements regarding a second head injury do not provide a 
credible basis for a lay nexus to service in this instance.  
In this regard, the Board concludes that the Veteran has not 
been a reliable historian and that his later account and 
history in this regard are inconsistent, self serving and not 
credible.  Lay statements submitted on the Veteran's behalf 
in this regard also suffer from the same deficiencies.  In 
sum, his assertions that a current seizure disorder is 
directly linked to head injury in service are not credible in 
light of the inconsistent history, the prior statements 
against interest during initial treatment in 2000, and the 
post service clinical data and history.  As well, there is 
neither in-service chronicity nor continuity of 
symptomatology of the claimed seizure disorder. See 38 C.F.R. 
§ 3.303.  

The Board would point out that the statements and the 
workers' compensation document presented to show that the 
Veteran only had a shoulder injury at work do not refute the 
2000 history of a second head injury.  This is because the 
document clearly shows that the shoulder injury occurred in 
August 1999, months before the reported head injury.  The 
Board thus finds that any statement which utilizes this event 
to dispute the account of head injury in 2000 and attribute 
seizure activity only to an event in service lacks probative 
value.  This includes the medical reports from Dr. Heyrend.  
In this regard, the Board points out that in June 2006, Dr. 
Heyrend referred to the August 1999 shoulder injury as clear 
proof that the Veteran did not have a second incident of head 
trauma and essentially found that seizure symptoms had 
resurfaced from severe head injury in service.  The Board 
finds that Dr. Heyrend's medical opinion relating seizures to 
head injury in service is not probative because he 
essentially relies upon statements by the Veteran which have 
not been found to credible, as well as an erroneous factual 
situation.  A medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Here, there is an inaccurate factual predicate.  
As such, Dr. Heyrend's opinion is not reliable or persuasive.  

Moreover, when examined for VA compensation purposes in 2000 
and 2007, after a detailed and comprehensive review of the 
record, the examiners clearly found that a seizure disorder 
was less likely than not related to head injury in service 
due to the significant lapse of time between 1993 and 2000 
when he was symptom free.  The VA examiner in November 2000 
specifically noted that current seizures were most likely 
related to reported head injury in 2000.  These opinions, 
based on supported factual predicates, are far more reliable 
and constitute negative evidence.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current seizure disorder is related to service, or to any 
incident therein.  The Board thus finds that the 
preponderance of the evidence is against the claim and 
service connection for a seizure disorder must be denied. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

In reaching this determination, the Board notes that epilepsy 
is a "chronic" disease and a "presumptive" disability. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.303, 3.307, 3.309.  As noted by the Court, if appellant 
establishes that he suffered from a "chronic" condition that 
was incurred during his military service, any manifestation 
of it at a later date represents a service-connected 
disability for which service connection is due unless those 
manifestations are clearly attributable to intervening 
causes. Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).  
Here, there is clear seizure-like activity during service.  
However, the most probative evidence establishes that the 
post service activity is actually not epilepsy or a true 
seizure disorder and that the post service activity is 
clearly due to an intervening cause.  Stated differently, 
there are two additional reasons for the decision of the 
Board; the Veteran does not have epilepsy and there is an 
intervening cause. 

The Board again notes that laypersons are competent to 
observe and report that which they observe.  In fact, 
38C.F.R. § 4.121 provides that as to frequency, lay testimony 
may be accepted.  However, we conclude that a layman is not 
competent to distinguish between the true nature of an 
epileptiform attack and other seizure-like activity.

Lastly, because the most probative evidence has established 
that the appellant has a conversion disorder rather than 
epilepsy, the appellant's appeal is sufficiently broad so as 
to encompass the manifestation and the conversion disorder as 
discussed elsewhere in the decision.

3.  Service connection for memory loss, breathing problems, 
mood and conversion disorder, loss of motor skills, and 
muscle aches, to include as due to traumatic brain injury 
residuals.

The Veteran's service treatment records show that following 
closed head trauma in June 1990, he was afforded 
psychological evaluation on several occasions for what was 
noted to be personality difficulties and changes, including 
an inability to control his temper.  Various psychiatric 
diagnoses were rendered including adjustment disorder with 
mixed emotional features, schizoid and passive-aggressive 
personality traits, mild organic mental syndrome, alcohol 
abuse in remission, and organic personality disorder.  The 
appellant complained of forgetting things and impaired 
memory.  On one occasion, it was suggested that the additive 
effect of his medication might be implicated in decreased 
motor functioning.  On VA examination in April 1992, he was 
described as appearing to have a passive personality and was 
observed to be somewhat tense and anxious.  The extensive 
post service clinical record from 2000 refer to numerous 
complaints and disorders, including mood changes, conversion 
disorder, memory impairment, muscle aches, breathing 
problems, and diminished motor function.

The record reflects, however, that when the Veteran was 
examined in April 1992, he had no difficulties with mood, 
memory, muscles, breathing and motor function.  
Musculoskeletal range of motion was full throughout, and no 
neurological deficit was noted.  The lungs were clear to 
auscultation and percussion with good breath sounds.  He 
reported no problems in his employment in lawn maintenance.  
It was noted that he was working out.  The examiner opined 
that his main problems appeared to be psychological rather 
than physical.  

The Board observes that evidence in the record indicates that 
the Veteran pursued a number of employment options after 
release from active duty and was not shown to be other than a 
productive and a highly functioning individual.  On VA social 
and industrial survey in August 2007, he provided a detailed 
work history of the various positions he had held after 
service and reported good and even excellent performance, and 
had no problems with co-workers and supervisors.  He had no 
difficulty obtaining and maintaining employment and reports 
that he kept getting raises and promotions in one long-term 
position.  There is no clinical evidence that reflects 
treatment relative to memory loss, a conversion disorder, 
breathing problems, mood disorder, loss of motor skills, and 
muscle aches during that time frame.  The Board thus finds 
that the essentially negative results on VA examination in 
April 1992 and the apparent lack of any treatment for such 
after service militate against a finding that there was any 
continuity of symptomatology of in-service symptoms. See 
38 C.F.R. § 3.303.  The record shows that it was only after 
the Veteran injured his head in early 2000 that he began to 
experience serious residuals that ultimately led to a 
progressive decline in his overall health and functioning.

The Board has carefully considered the lay statements and 
history to the effect that memory loss, breathing problems, a 
mood disorder, loss of motor skills, and muscle aches are 
related to head injury in service.  Lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is 
competent to report that he or she notices symptoms as such 
come through one of the senses. See Layno v. Brown, 6 Vet. 
App 465, 470 (1994).  

The Board has considered the lay evidence in this case, to 
include statements from his wife and mother in this regard.  
38 C.F.R. § 3.307(b) (2009) clearly states that the factual 
basis for proving the existence of a chronic disease may be 
established by medical evidence, competent lay evidence or 
both.  Nothing in the regulatory or statutory provisions 
noted above requires both medical and competent lay evidence; 
rather, they make clear that competent lay evidence can be 
sufficient in and of itself. See Buchanan v. Nicholson, 451 
F.3d 1331 (2006).  In this case, however, the Board finds 
that the Veteran's essentially silent VA examination results 
in April 1992, and post service history prior to head injury 
in 2000 indicating no complaints or symptoms of memory loss, 
breathing problems, a mood disorder, loss of motor skills, 
and muscle aches compel a finding that such disabilities were 
first clinically indicated a number of years after discharge 
from service, and after head injury in 2000.  As noted 
previously, the appellant has not been found to be a credible 
historian.  In sum, the Veteran's assertions that current 
memory loss, conversion disorder, breathing problems, a mood 
disorder, loss of motor skills, and muscle aches are linked 
to head injury in service are not credible in light of his 
inconsistent history, the prior statements against interest 
during initial treatment in 2000, and the post service 
clinical data and history.  As well, there is neither in-
service chronicity nor continuity of symptomatology of the 
claimed conditions. See 38 C.F.R. § 3.303.  

The Board acknowledges Dr. Heyrend's conclusions in his 
multiple reports that symptoms of memory and concentration 
impairment, cognitive changes, decreased fine motor 
coordination and lack of emotional control were caused by 
head injury in service.  However, as found previously, his 
opinions in this regard are substantially compromised by an 
inaccurate factual premise that the Veteran did not sustain 
head injury in 2000, and evidence more contemporaneous to 
service that clearly shows that appellant did not have such 
symptoms after service until head injury in 2000.  Dr. 
Heyrend's opinions in this regard therefore lack probative 
value.  The Board finds that there is no reliable evidence of 
record that establishes a relationship to service in these 
respects.  

Moreover, when afforded VA neurologic examination in June 
2007, the Veteran was reported to describe episodic breathing 
problems, daily myopathy, and loss of motor skills.  
Following the examination, the examiner stated that the 
problems that Veteran reported were less likely related to 
initial injury in service.  It was explained that there had 
been a significant lapse of time between 1993 and 2000 where 
he was symptom free "and it would be my expectation that 
during this period of time if there were symptoms that were 
to be directly related to this head injury that they would 
have appeared during that time and not suddenly in 2000 and 
progressively since then."  This opinion, based on review of 
the record and a supported factual predicate, is far more 
reliable and constitute negative evidence.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
has memory loss, breathing problems, a mood/conversion 
disorder, loss of motor skills, and muscle aches that are 
related to service, or to any incident therein.  The Board 
thus finds that the preponderance of the evidence is against 
the claims and service connection for such must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for major 
depression.

Service connection for seizure disorder is denied.

Service connection for memory loss, breathing problems, 
mood/conversion disorder, loss of motor skills, muscle aches 
are denied.


REMAND

The Veteran asserts that the service-connected headaches are 
more severely disabling than reflected by the currently 
assigned disability evaluation and warrant a higher rating.  

Review of the record discloses that when the case was 
remanded in January 2009, the agency of originating 
jurisdiction (AOJ) was requested to determine whether the 
Veteran's service-connected headaches should be rated under 
the criteria for traumatic brain injury (TBI).  It was 
stipulated that the Veteran be afforded an adequate VA 
examination should the disorder be rated as TBI.  

The record reflects that a VA examiner reviewed the record in 
March 2009, presented a detailed review and analysis of the 
clinical evidence and opined that the Veteran's headaches 
were not primarily the result of a head injury in 1990.  In 
the opinion, the examiner stated that the Veteran's headaches 
disappeared between 1993 and 2000.  However, the record does 
contain any documentation to this effect.  Moreover, the 
Board points that the Veteran was not examined, and the 
current status of the service-connected headaches was not 
provided.  The Board thus finds that the March 2009 VA 
examination is not adequate for rating purposes.

Additionally, in a letter dated in March 2009 to the 
appellant's spouse as his conservator, the AOJ accepted that 
the Veteran's headaches as a residual of TBI, and advised 
that he might be re-examined based on the new rating criteria 
for TBI that came into effect in October 2008.  The Veteran 
should thus be afforded a current and adequate VA examination 
for headaches which takes the proper rating criteria into 
account.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded 
an adequate VA examination for TBI.  
The claims folder must be made 
available to the examiner prior to 
evaluation.  

2.  The Veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report. 
See 38 C.F.R. § 3.655 (2009).

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the 
remaining issues on appeal that 
includes entitlement to a total 
rating based on unemployability due 
to service-connected disability.  
If a benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board 
for appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002)



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


